     Case 6:20-cv-00465-ADA Document 29-3 Filed 10/02/20 Page 1 of 4




                IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF TEXAS
                           WACO DIVISION

WSOU INVESTMENTS, LLC D/B/A        §
BRAZOS LICENSING AND               §    CIVIL ACTION 6:20-cv-00454-ADA
DEVELOPMENT,                       §    CIVIL ACTION 6:20-cv-00455-ADA
          Plaintiff,               §    CIVIL ACTION 6:20-cv-00456-ADA
                                   §    CIVIL ACTION 6:20-cv-00457-ADA
                                   §    CIVIL ACTION 6:20-cv-00458-ADA
                                   §    CIVIL ACTION 6:20-cv-00459-ADA
v.                                 §    CIVIL ACTION 6:20-cv-00460-ADA
                                   §    CIVIL ACTION 6:20-cv-00461-ADA
                                   §    CIVIL ACTION 6:20-cv-00462-ADA
                                   §    CIVIL ACTION 6:20-cv-00463-ADA
MICROSOFT CORPORATION,             §    CIVIL ACTION 6:20-cv-00464-ADA
         Defendant.                §    CIVIL ACTION 6:20-cv-00465-ADA



DECLARATION OF IRENE YANG IN SUPPORT OF MICROSOFT CORPORATION’S
          MOTION TO TRANSFER VENUE TO AUSTIN DIVISION
       Case 6:20-cv-00465-ADA Document 29-3 Filed 10/02/20 Page 2 of 4




I, Irene Yang, declare as follows:
      1.     I am an attorney with the law firm of Sidley Austin LLP, counsel for
Defendant Microsoft Corporation (“Microsoft”) in this action. I submit this
declaration in support of Microsoft’s Motion for Intra-District Transfer to the
Austin Division of the Western District of Texas in the above-captioned litigation
and the eleven other litigations filed by WSOU Investments, LLC (“WSOU”)
against Microsoft on the same day. I have personal knowledge of the facts set
forth in this declaration and, if called as a witness, could and would testify thereto.
      2.     Attached hereto as Exhibit 1 is a true and correct copy of a document
entitled “State of Delaware Certificate of Formation of Limited Liability
Company” for WSOU.
      3.     Attached hereto as Exhibit 2 is a true and correct copy of assignment
Real/Frame 43953/822, downloaded from the USPTO assignments database at
http://legacy-assignments.uspto.gov/assignments/assignment-pat-43953-822.pdf.
      4.     Attached hereto as Exhibit 3 is a true and correct copy of documents
from the Texas Secretary of State records for WSOU entitled “Assumed Name
Certificate” and “Application for Registration of a Foreign Limited Liability
Company.”
      5.     Attached hereto as Exhibit 4 is a true and correct copy of a document
entitled “Comprehensive Business Report” on WSOU from Dun & Bradstreet.
      6.     Attached hereto as Exhibit 5 is a true and correct copy of a list of
cases filed by WSOU in the Western District of Texas, downloaded from the
DocketNavigator service at http://search.docketnavigator.com on October 1, 2020.
      7.     Attached hereto as Exhibit 6 is a true and correct copy of a page from
Plaintiff’s website, last visited on October 1, 2020.

                                           1
        Case 6:20-cv-00465-ADA Document 29-3 Filed 10/02/20 Page 3 of 4




        8.    Attached hereto as Exhibit 7 is a true and correct copy of a LinkedIn
page for Craig Etchegoyen.
        9.    Attached hereto as Exhibit 8 is a true and correct copy of web pages
indicating the geographical location of Stuart Shanus, last visited on October 2,
2020.
        10.   Attached hereto as Exhibit 9 is a true and correct copy of a LinkedIn
page for Aaron Garvey.
        11.   Attached hereto as Exhibit 10 is a true and correct copy of a LinkedIn
page for Matthew Hogan.
        12.   Attached hereto as Exhibit 11 is a true and correct copy of a list of
non-stop flights to and from Waco from the website of Waco Regional Airport, last
visited on October 1, 2020.
        13.   Attached hereto as Exhibit 12 is a true and correct copy of a list of
non-stop flights from Austin from the website www.austintexas.gov, last visited on
October 1, 2020.
        14.    Attached hereto as Exhibit 13 is a true and correct copy of a Google
Flights listing of available flights from Kailua-Kona, Hawaii to Waco, Texas, last
visited on October 1, 2020.
        15.   Attached hereto as Exhibit 14 is a true and correct copy of a Google
Flights listing of available flights from Kailua-Kona, Hawaii to Austin, Texas, last
visited on October 1, 2020.
        16.   Attached hereto as Exhibit 15 is a true and correct copy of a set of
publicly available webpages that indicate the geographical locations of certain
inventors of patents asserted by WSOU against Microsoft in the 12 lawsuits filed
by WSOU. These webpages were last visited on October 2, 2020.

                                           2
       Case 6:20-cv-00465-ADA Document 29-3 Filed 10/02/20 Page 4 of 4




      17.    Attached hereto as Exhibit 16 is a true and correct copy of printouts
from Google Maps that show the driving distance between certain counties in the
Eastern District of Texas and Waco.
      18.    Attached hereto as Exhibit 17 is a true and correct copy of printouts
from Google Maps that show the driving distance between certain counties in the
Eastern District of Texas and Austin.


I declare under penalty of perjury under the laws of the United States of America
that the foregoing is true and correct.


      Executed on October 2, 2020 in San Francisco, California.




                                                     Irene Yang




                                          3
